DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Johnson et al. (US 2004/0261153 A1).
Regarding claim 1, Johnson teaches:
A swimming cap ([0033], “It has been found that the desired stiffness properties for the swim cap 100 can be accomplished by varying the stiffness of the swim cap 100 from generally stiffer at a center portion 101 of the swim cap 100 to less stiff near the edges 104, 106 and ear cover portions 108. The desired variation in stiffness can be conveniently accomplished, for example, by varying the thickness of the swim cap 100 from being thicker near the center portion 101 to thinner near the edges 104, 106 and the ear cover portions 108.”) comprising: 
a main body comprising a first thickness; (the center part as shown in FIG. 3, 101. [0033], “The desired variation in stiffness can be conveniently accomplished, for example, by varying the thickness of the swim cap 100 from being thicker near the center portion 101 to thinner near the edges 104, 106 and the ear cover portions 108.”)
a rim portion, arranged around a rim of the swimming cap, comprising a second thickness; (the edges 104 as shown in FIG. 3. [0033], “The desired variation in stiffness can be conveniently accomplished, for example, by varying the thickness of the swim cap 100 from being thicker near the center portion 101 to thinner near the edges 104, 106 and the ear cover portions 108.”)”) and 
two overhang portions arranged symmetrically on either side of a spine of a wearer and a recess arranged in proximity to the spine.(FIG. 5: Two ear cover portions 108 are arranged symmetrically on either side of the center line (along the spine) of the wearer. The recess part between the two 108 parts are around to the center line (along the spine).)

    PNG
    media_image1.png
    576
    487
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    361
    462
    media_image2.png
    Greyscale

Regarding claim 5, Johnson teaches:
The swimming cap according to claim 1, wherein the main body comprises a first material and the rim portion also comprises the first material. ([0024], “However, because the swim cap 100 is formed from a relatively stiff material, the general external shape of the raised portion 109 will maintain a smooth, gradual contour to allow a smooth water flow transition, thereby improving hydrodynamic flow and reducing drag” [0029], “In the preferred embodiment the swim cap 100 is of unitary construction from a single material having a specific gravity greater than 1.0.”)

Regarding claim 7, Johnson teaches:
The swimming cap according to claim 1, wherein the main body and / or the rim portion comprises a shore A hardness of between 20 and 60. (claim 6 teaches a Shore A durometer hardness can be 60, which is a value between 20 and 60: “wherein the swim cap is formed from a polyurethane having a Shore A durometer hardness between about 60 and 80.”)

Regarding claim 8, Johnson teaches:
The swimming cap according to claim 1, wherein the overhang portions protrude from a surrounding edge of the swimming cap by at least 1 cm and the recess represents an indentation from the surrounding edge by at least 1 cm. ( FIG. 5 shows that the recess edge 106 is at least 1cm from the surrounding edge – the tip of 108. 
“
    PNG
    media_image2.png
    361
    462
    media_image2.png
    Greyscale
”)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson.
Regarding claim 6, Johnson teaches:
The swimming cap according to claim 1, wherein a width of the rim portion varies around the rim between 10 mm and 30 mm. ([0033], “It has been found that the desired stiffness properties for the swim cap 100 can be accomplished by varying the stiffness of the swim cap 100 from generally stiffer at a center portion 101 of the swim cap 100 to less stiff near the edges 104, 106” Johnson teaches that a swim cap has an edge with different stiffness from other parts of the swim cap. Johnson does not explicitly teach the width of the edge. On the hand, It would have been an obvious matter of design choice to choose the edge width value between 10mm and 30mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).)

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Burns et al. (US 2019/0232114 A1).
Regarding claim 2, Johnson teaches:
The swimming cap according to claim 1, 
However, Johnson does not, but Burns teaches:
wherein the first thickness is smaller than the second thickness. ([0037], “In other embodiments, the protective swim cap may be thicker along the bottom edge 602 of the protective swim cap than it is at other locations on the protective swim cap, as illustrated in FIGS. 6, 10, 14, and 19.”[0047], “For example, in one embodiment, the thickness of the protective swim cap can be about 0.0275 inches thick and the thickness of the bottom edge can be about 0.0475 inches thick.”) 
Johnson teaches the middle main part of a swimming cap has a thickness (first thickness) different from the thickness of the edge of the swimming cap (second thickness). Burns teaches middle main part of a swimming cap has a thickness (first thickness) smaller than the thickness of the edge of the swimming cap (second thickness). Burns teaches different swimming cap thickness options: the thickness of the middle main part a swimming cap can be larger or smaller than the thickness of the edge of the swimming cap.(Burns, [0037]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Johnson with the specific teachings of Burns, chosen the option from Burns for a swimming cap with the thickness of the middle main part of a swimming cap smaller than the thickness of the edge of the swimming cap, with a reasonable expectation of success.

Regarding claim 3, Johnson in view of Burns teaches:
The swimming cap according to claim 1, wherein the first thickness is between 0.2 and 0.6 mm. (Burns [0047], “For example, in one embodiment, the thickness of the protective swim cap can be about 0.0275 inches thick.” 0.0275 inch is 0.6985 mm. Burns teaches thickness can be about 0.6985mm. It would have been an obvious matter of design choice to choose 0.6mm, which is a close value to 0.6985mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Johnson teaches a swimming cap, Burns teaches swimming cap has a specific thickness about different parts. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Johnson with the specific teachings of Burns to use the thickness value on the swimming cap of Johnson to yield predictable results.)

Regarding claim 4, Johnson in view of Burns teaches:
The swimming cap according to claim 1, wherein the second thickness is between 1.5 and 2.5 mm. (Burns [0047], “For example, in one embodiment, …the thickness of the bottom edge can be about 0.0475 inches thick.” 0.0475 inch is 1.2065mm. Burns teaches thickness can be about 1.2065mm. It would have been an obvious matter of design choice to choose 1.5mm, which is a close value to 1.2065mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Johnson teaches a swimming cap, Burns teaches swimming cap has a specific thickness about different parts. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Johnson with the specific teachings of Burns to use the thickness value on the swimming cap of Johnson to yield predictable results.))


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611